                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 OLUBUNMI AJAO,

        Plaintiff,
                                                                    Case No. 1:18-cv-1245
 v.
                                                                    HON. JANET T. NEFF
 CENTRAL LOAN ADMINISTRATION AND
 REPORTING,

        Defendant.
 ____________________________/


                                            ORDER

       This is a civil action involving a pro se litigant. Plaintiff filed a motion for preliminary

injunction.   The matter was referred to the Magistrate Judge, who issued a Report and

Recommendation on November 29, 2018, recommending that this Court deny the motion. The

Report and Recommendation was duly served on Plaintiff. No objections have been filed. See 28

U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 7) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for preliminary injunction (ECF No. 2) is

DENIED.



Dated: December 19, 2018                                      /s/ Janet T. Neff
                                                            JANET T. NEFF
                                                            United States District Judge
